

115 S256 IS: SOAR to Health and Wellness Act of 2017
U.S. Senate
2017-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 256IN THE SENATE OF THE UNITED STATESFebruary 1, 2017Ms. Heitkamp (for herself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo establish the Stop, Observe, Ask, and Respond to Health and Wellness Training pilot program to
			 address human trafficking in the health care system.
	
 1.Short titleThis Act may be cited as the SOAR to Health and Wellness Act of 2017. 2.DefinitionsIn this Act:
 (1)Human traffickingThe term human trafficking has the meaning given the term severe forms of trafficking in persons as defined in section 103 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102). (2)SecretaryThe term Secretary means the Secretary of Health and Human Services.
			3.Pilot program establishment
 (a)In generalThe Secretary shall establish a pilot program to be known as Stop, Observe, Ask, and Respond to Health and Wellness Training (or SOAR to Health and Wellness Training) (referred to in this Act as the pilot program), to provide training to health care providers and other related providers, at all levels, on human trafficking in accordance with the purpose described in subsection (b).
 (b)PurposeThe pilot program established under subsection (a) shall train health care providers and other related providers to enable such providers to—
 (1)identify potential human trafficking victims;
 (2)implement proper protocols and procedures for working with law enforcement to report, and facilitate communication with such victims, in accordance with all applicable Federal, State, local, and tribal requirements, including legal confidentiality requirements for patients and health care providers;
 (3)implement proper protocols and procedures for referring such victims to appropriate social or victims service agencies or organizations;
 (4)provide such victims care that is— (A)coordinated;
 (B)victim centered; (C)culturally relevant;
 (D)comprehensive; (E)evidence based;
 (F)gender responsive; (G)age appropriate, with a focus on care for youth; and
 (H)trauma informed; and (5)consider the potential for integrating the training described in paragraphs (1) through (4) with training programs, in effect on the date of enactment of this Act, for victims of domestic violence, dating violence, sexual assault, stalking, child abuse, child neglect, child maltreatment, and child sexual exploitation.
				(c)Functions
 (1)In generalThe functions of the pilot program established under subsection (a) shall include the functions of the Stop, Observe, Ask, and Respond to Health and Wellness Training program that was operating on the day before the date of enactment of this Act and the authorized initiatives described in paragraph (2).
 (2)Authorized initiativesThe authorized initiatives of the pilot program established under subsection (a) shall include— (A)engaging stakeholders, including victims of human trafficking and any Federal, State, local, or tribal partners, to develop a flexible training module—
 (i)for achieving the purpose described in subsection (b); and
 (ii)that adapts to changing needs, settings, health care providers, and other related providers;
 (B)making grants available to support training in health care sites that represent diversity in— (i)geography;
 (ii)the demographics of the population served; (iii)the predominant types of human trafficking cases; and
 (iv)health care provider profiles; (C)providing technical assistance for health education programs to implement nationwide health care protocol, or develop continuing education training materials, that assist in achieving the purpose described in subsection (b);
 (D)developing a strategy to incentivize the utilization of training materials developed under subparagraph (C) and the implementation of nationwide health care protocol described in such subparagraph, as the Secretary determines appropriate; and
 (E)developing a reliable methodology for collecting data, and reporting such data, on the number of human trafficking victims identified and served in health care settings or other related provider settings.
 (d)TerminationThe pilot program established under subsection (a) shall terminate on October 1, 2022. 4.Data collection and reporting requirements (a)Data collection (1)In generalDuring each of fiscal years 2019 through 2023, the Secretary shall collect data on each of the following:
 (A)The total number of facilities that were operating under the pilot program established under section 3(a)—
 (i)during the previous fiscal year; and (ii)before the previous fiscal year.
 (B)The total number of health care providers and other related providers trained through such pilot program, during each of the periods described in clauses (i) and (ii) of subparagraph (A).
 (2)Initial reportIn addition to the data required to be collected under paragraph (1), for purposes of the initial report to be submitted under subsection (b), the Secretary shall collect data on the total number of facilities that were operating under, and the total number of health care providers and other related providers trained through, the Stop, Observe, Ask, and Respond to Health and Wellness Training program that was operating before the establishment of the pilot program under section 3(a).
 (b)ReportingNot later than 90 days after the first day of each of fiscal years 2019 through 2023, the Secretary shall prepare and submit to Congress a report on the data collected under subsection (a).
 5.Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $3,000,000 for each of fiscal years 2018 through 2022.